Citation Nr: 1502264	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  07-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for respiratory disability, claimed as a result of exposure to mustard gas.

2.  Entitlement to service connection for a heart disability, claimed as a result of exposure to mustard gas.

3.  Entitlement to service connection for bladder cancer, to include urothelial cancer, claimed as a result of exposure to mustard gas.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for keratitis.

5.  Entitlement to a rating in excess of 30 percent for lichen planus, tinea pedis, and onychomycosis.



REPRESENTATION

Appellant represented by:	David Minyard, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty including from October 2001 to September 2002.  He is shown to have had more than 21 years of additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006, July 2009, and August 2013 by the Oakland, California, and Muskogee, Oklahoma, Regional Offices (RO) of the Department of Veterans Affairs (VA).  


REMAND

A review of the record shows that the Veteran did not report for a scheduled Board videoconference hearing on November 26, 2014.  However, in correspondence dated October 31, 2014, the representative notified the Los Angeles RO that he would be out of the country on that date.  It was requested that the hearing be rescheduled for a date in December or January.  

A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Therefore, the Board finds additional action is required to provide the Veteran a hearing before the Board.  Good cause has been shown to reschedule the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge and notify the Veteran and representative of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

